                                                                             f/""iis13c ~DNY                                         -·-··                   ___ ;-
                                                                             !
                                                                             11 DOCUT-.!iENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               l'II L'::I.,L
                                                                                        ,~'('Tf<(')'·Tlr<
                                                                                           --
                                                                                                           .  -
                                                                                                , , l'fru\LLY FILED

---------------------------------------------------------------X            IIDOC H: ----·--                                                       -     -j'---

                                                                            111)'.~~!~E l~H.,E~ ~                                                         l
VEDDER PRICE P.C.,
                                                                                                                                                     C        I ':]_
                                                                            ,,,,   ••-· ,,, .....   ,..,., ,.,,,.., ...,~,, .•.....,.,, • .._,,_,,,_ _ _ _,,_,-,,.., ••, . _ _ . ~ ~ ~ l


                          Plaintiff,                               ORDER

        -v.-
                                                                   16 Civ. 6787 (JPO) (GWG)
US CAPITAL PARTNERS, LLC, et al.,

                          Defendants.
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The application in Docket# 120 is denied without prejudice. It is apparent the parties
have not had a telephone or in-person conversation as required by paragraph 2.A of the Court's
Individual Practices (or as required by paragraph 4.B of Judge Oetken's Individual Practices).

         Rather than follow the procedures in paragraph 2.A now, however, the parties shall
instead follow a different process. First, the parties shall confer in person or by telephone about
all issues raised in Docket # 120 and subsequent letters in an attempt to reach a resolution. At
this in-person or telephonic conference, the parties shall discuss each issue in detail making all
efforts to reach a reasonable agreement as to that issue. If any disputes remain, they shall be
presented in the form of a jointly composed letter that describes each dispute in detail and
provides the opposing party's position as to that dispute in detail. Before filing such a letter,
each side shall be given an opportunity to adjust its portion of the letter to respond to the other
side's written draft describing its side of the dispute. Also, each side must make itself available
to consult telephonically with opposing counsel as part of the composition process. If necessary,
parties should consult in early morning or evening hours. It is critical that each party address in
the final letter its responses to the other side's position as to each issue and that this letter
represent every effort to reach a compromise.

         The Court notes that if such a letter is filed, the Court may decide any disputes based on
the letter (unless a party, by means of a separately filed letter, explains why the jointly-composed
letter does not sufficiently describe a particular dispute and that formal briefing should be
required for that dispute).

        SO ORDERED.

Dated: November 21, 2019
       New York, New York
